Citation Nr: 1615692	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, other than PTSD to include depressive disorder and substance abuse disorder.

3.  Entitlement to service connection for peripheral vascular disease.

4.  Entitlement to service connection peripheral neuropathy of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1966, to include service in the Republic of Vietnam during which he was awarded the Combat Infantry Badge and Purple Heart for wounds received in action.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The January 2009 rating decision denied entitlement to service connection for PTSD.  This decision grants service connection for PTSD; however, the Veteran's service connection claim for a psychiatric disability includes any disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue of entitlement to service connection for a psychiatric disability, other than PTSD to include depressive disorder and substance abuse disorder, is included in the present appeal, as reflected on the title page of this decision.

The October 2011 rating decision, in pertinent part, denied entitlement to service connection for peripheral vascular disease, peripheral neuropathy of the bilateral upper extremities, and diabetes mellitus, type II.  The Veteran withdrew his appeal of the denial of service connection for diabetes mellitus, type II, prior to certification to the Board.

The issues of entitlement to service connection for a psychiatric disability, other than PTSD to include depressive disorder and substance abuse disorder; peripheral vascular disease; and peripheral neuropathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD as a result of his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

If the evidence establishes that the claimant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for PTSD based on an event during his service in the Republic of Vietnam in which he was stabbed in the stomach after enemy soldiers infiltrated his assigned combat outpost.  The Veteran received the Combat Infantry Badge and Purple Heart for wounds received in action; therefore, his testimony is sufficient to establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2).

VA examiners have agreed this event is sufficient to support a grant of service connection for PTSD, but determined the Veteran did not meet the full criteria for a PSTD diagnosis after examination.  From the record, the Board concludes that it is not absence of an in-service stressor or a nexus between the in-service stressor and PTSD that is lacking in this case but rather that examiners have found that he has symptoms of PTSD that do not meet all of the criteria for a diagnosis of PTSD.  Therefore, the only question remaining is whether the evidence is at least in equipoise as to whether PTSD has been diagnosed.  

VA treatment records show the Veteran has been treated for PTSD by VA since 2010 and initially sought psychiatric treatment through VA as early as 1975.  He was hospitalized for intensive PTSD treatment at the San Juan Capestrano Hospital from July to August 2010 after being diagnosed by M.G.C, M.D.  This diagnosis is presumed to be made in accordance with 38 C.F.R. § 4.125(a); therefore, it is sufficient to support a grant of entitlement to service connection for PTSD.  See Cohen, 10 Vet. App. at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  This diagnosis has been included in the Veteran's active problem list since 2010 and routinely noted by his primary treating physician, F.H.H., M.D.  The diagnoses of the Veteran's treating physicians are as probative as those of VA examiners in this case.  Thus, the evidence is in relative equipoise as to whether the Veteran has PTSD, and reasonable doubt must be resolved in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the records shows it is at least as likely as not the Veteran has PTSD as a result of active service, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As previously noted, the Veteran's service connection claim for a psychiatric disability includes any disorder that is encompassed by his reported symptomatology.  See Clemons, supra.  VA examiners have determined the Veteran has depressive disorder and substance abuse disorder.  Although VA examiners have determined these disorder are not the result of disease or injury during active service, a VA opinion addressing whether the disorders are proximately due to, or aggravated by, the newly service-connected PTSD is necessary to fulfill VA's duty to assist.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The issues of entitlement to service connection for peripheral vascular disease and peripheral neuropathy of the bilateral upper extremities are inextricably intertwined with the issues noted above, most notably service connection for substance abuse disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Further, the Veteran has not been provided an examination with regard to peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a current psychiatric disability, other than PTSD to include depressive disorder and/or substance abuse disorder, that is at least as likely as not proximately due to, or aggravated by, his service-connected disabilities, to include PTSD.  The examiner must specifically address causation and aggravation with regard to secondary service connection.  
The examiner must be advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the psychiatric disability prior to aggravation by the service-connected PTSD.

If a previously diagnosed, and not yet service-connected psychiatric disability, to include depressive disorder and/or substance abuse disorder, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

If the examiner determines any current psychiatric disability, other than PTSD, is not proximately due to, or aggravated by, the Veteran's service-connected disabilities, to include PTSD, the examiner must address whether the symptoms of that disorder can be clearly separated from the symptoms of the service-connected PTSD.  If they can be separated, the examiner must clearly explain which symptoms are attributable to the nonservice-connected disorder.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Once the foregoing is completed and the claim of entitlement to service connection for a psychiatric disability, other than PTSD to include depressive disorder and substance abuse disorder is readjudicated, schedule the Veteran for a VA examination, or examinations if necessary, to determine whether he has peripheral vascular disease and/or peripheral neuropathy of the bilateral upper extremities that is at least as likely as not the result of disease or injury in service; or proximately due, or aggravated by his service-connected disabilities, with an updated list of service-connected disabilities provided to the examiner.  The examiner must specifically address causation and aggravation with regard to secondary service connection.  

The examiner must be advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability or disabilities.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


